FILED
                            NOT FOR PUBLICATION                             MAY 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOHN B. RAMIREZ, aka Johnny Rhondo,              No. 14-56604

               Plaintiff - Appellant,            D.C. No. 8:14-cv-00581-JLS-AN

JUANDA K. ANDERSON; PRO
BUSINESS COACH, INC.,                            MEMORANDUM*

               Petitioners - Appellants,

 v.

UNITED STATES OF AMERICA,

               Respondent - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Josephine L. Staton, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      John B. Ramirez, aka Johnny Rhondo, and Juanda K. Anderson appeal pro

se from the district court’s order dismissing for lack of jurisdiction their amended

petition to quash Internal Revenue Service (IRS) summonses issued to third-party

financial institutions. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Serra v. Lappin, 600 F.3d 1191, 1195 (9th Cir. 2010), and we affirm.

      The district court properly dismissed the petition for lack of jurisdiction

because Appellants failed to mail their petition to the summoned financial

institutions. See 26 U.S.C. § 7609(b)(2)(B) (any person who brings a proceeding

to quash a summons “shall mail by registered or certified mail a copy of the

petition to the person summoned”); 26 C.F.R. § 301.7609–4(b)(3) (“If a person

entitled to notice of the summons fails to give proper and timely notice to either the

summoned person or the IRS . . . , that person has failed to institute a proceeding to

quash and the district court lacks jurisdiction to hear the proceeding.”); Mollison v.

United States, 568 F.3d 1073, 1075 (9th Cir. 2009) (§ 7609(b)(2) is the

government’s consent to waive sovereign immunity, and the government’s

conditions on consent must be strictly observed; courts lack jurisdiction unless

claims meet terms of waiver).

      We reject Appellants’ contentions that they were improperly served with the




                                           2                                    14-56604
summonses, and that the district court should have conducted an evidentiary hearing.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Appellants’ motion to consolidate, set forth in their opening brief, is denied.

      AFFIRMED.




                                          3                                    14-56604